EX-10.71.02

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
 
THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “First Amendment”) is
made as of the 30th day of June, 2008, by and between EMERITUS CORPORATION, a
Washington corporation (“Buyer”), and HEALTH CARE REIT, INC., a Delaware
corporation (“HCN”), together with the affiliates of HCN listed on the signature
pages hereto (individually and collectively with HCN, “Seller”).
 
R E C I T A L S
 
WHEREAS, Buyer and Seller entered into that certain agreement (the “Agreement”)
captioned “ASSET PURCHASE AGREEMENT,” dated as of June 9, 2008.  Capitalized
terms used and not defined in this First Amendment shall have the meanings
ascribed to them in the Agreement.
 
WHEREAS, Buyer and Seller have agreed to amend the Agreement as described below.
 
Agreements
 
NOW, THEREFORE, for and in consideration of the foregoing Recitals, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Termination of Louisville and Auburn Leases.
 
a.           The following is added as a new Section 9.11 of the
Agreement:  “Termination of Louisville and Auburn Leases.  At the Closing of the
Tranche 1 Facilities, Seller shall deliver to Buyer a counterpart termination
(the “Auburn Termination”) of the Lease Agreement between Buyer, as tenant, and
Seller, as landlord, dated as of February 26, 1996, as amended for the Tranche 1
Facility located in Auburn, Massachusetts, duly executed and acknowledged by
Seller, as in the form reasonably agreed to by Buyer and Seller, along with a
release in recordable form with respect to the Auburn Facility.  At the Closing
of the Tranche 2 Facilities, Seller shall deliver to Buyer a counterpart
termination (the “Louisville Termination”) of the Louisville Lease, duly
executed and acknowledged by Seller, as in the form reasonably agreed to by
Buyer and Seller, along with a release in recordable form with respect to the
Louisville Facility.”
 
b.           The following is added as a new Section 10.10 of the
Agreement:  “Termination of Louisville and Auburn Leases.  At the Closing of the
Tranche 1 Facilities, Buyer shall deliver to Seller a counterpart of the Auburn
Termination, duly executed and acknowledged by Buyer, along with a release in
recordable form with respect to the Auburn Facility.  At the Closing of the
Tranche 2 Facilities, Buyer shall deliver to Seller a counterpart termination of
the Louisville Termination, duly executed and acknowledged by Buyer, along with
a release in recordable form with respect to the Louisville Facility.”
 
2.           Auburn Mortgage.  Seller will cause, on or before the Tranche 1
Closing, to be released of record title against the Auburn Facility, that
certain Open-End Mortgage, Assignment
 

 
1

--------------------------------------------------------------------------------

 

of Leases and Rents, Security Agreement and Fixture Filing Statement (the
“Regency Mortgage”) in the original principal sum of $16,500,000.00 to Teachers
Insurance and Annuity Association of America dated September 25,1997 and
recorded in Book 19222, Page 69; as affected by an Assignment and Assumption of
Interest Under Mortgage and Assignment of Leases and Rents to Morgan Stanley
Dean Witter dated October 18,2000 and recorded on December 21, 2000 in Book
23349, Page 354; as further affected by an Assignment of Mortgage to Regency
Savings Bank, F.S.B. dated December 21, 2000 and recorded March 1, 2001 in Book
23614, Page 128.  In the event that, despite its good faith efforts, Seller is
unable to cause the Regency Mortgage to be released of record title on or before
the Tranche 1 Closing, Seller shall cause the Title Company to insure over such
mortgage on the owner's policy to be delivered to Buyer for the Auburn Facility
in connection with the Tranche 1 Closing, and shall thereafter continue to use
good faith efforts to have the Regency Mortgage released of record title.  The
provisions of this paragraph shall survive the Tranche 1 Closing indefinitely.
 
3.           Release of Tranche 2 Facilities.  In connection, and as a condition
to Buyer’s obligation to proceed, with the Tranche 2 Closing, Seller shall cause
the Tranche 2 Facilities to be released from any documents evidencing and
securing the Seller Loan, so that Buyer shall take title to the Tranche 2
Facilities on the Tranche 2 Closing Date free and clear of any encumbrances
related to the Seller Loan.  The provisions of this paragraph shall survive the
Tranche 1 Closing indefinitely.
 
4.           Authorization.  Each of the parties hereto represents to the other
that it has the legal power, right and authority to enter into this First
Amendment and that the individuals executing this First Amendment on behalf of
each of Seller and Buyer have the legal power, right and actual authority to
bind Seller and Buyer, respectively, to the terms and conditions hereof.
 
5.           Entire Agreement.  This First Amendment, together with the
Agreement, contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in the Agreement, and no other agreement,
understanding or representation pertaining to any such matter shall be effective
for any purpose.  Except as amended hereby, the Agreement shall remain in full
force and effect in accordance with its terms and is hereby ratified.  In the
event of a conflict between the Agreement and this First Amendment, this First
Amendment shall control.
 
6.           Counterpart Execution.  This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts when so executed will be deemed to be an original and
all of which taken together will constitute one and the same First Amendment,
binding on the parties, and the signature of any party to any counterpart will
be deemed a signature to, and may be appended to, any other counterpart.  This
First Amendment may be delivered by facsimile or electronic mail
transmission.  This First Amendment will be effective if each party hereto has
executed and delivered at least one counterpart hereof.
 
[Remainder of page intentionally left blank.]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.
 
Seller:
HEALTH CARE REIT, INC.
 
 
By:/s/ Erin C. Ibele
Title: Senior Vice President-
Administration and Corporate Secretary
 
     
HCRI MISSISSIPPI PROPERTIES, INC.
 
By: :/s/ Erin C. Ibele                                                  
 
Title: Senior Vice President-
Administration and Corporate Secretary
 
     
HCRI MASSACHUSETTS PROPERTIES TRUST II
 
By:HCRI Massachusetts Properties, Inc., as Trustee, and not individually and
subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust II filed with the Secretary of the Commonwealth of
Massachusetts and the City Clerk of Boston
 
By: :/s/ Erin C. Ibele
 Title: Senior Vice President-
Administration and Corporate Secretary
 
     
HCRI TEXAS PROPERTIES, LTD.
 
By:Health Care REIT, Inc., General Partner
 
By: :/s/ Erin C. Ibele
 
Title: Senior Vice President-
Administration and Corporate Secretary
 
   


 
 

--------------------------------------------------------------------------------

 




 
HCRI EDDY POND PROPERTIES TRUST
 
By:HCRI Massachusetts Properties, Inc., as Trustee, and not individually and
subject to the provisions of the Declaration of Trust of HCRI Eddy Pond
Properties Trust filed with the Secretary of the Commonwealth of Massachusetts
and the City Clerk of Boston
 
By: :/s/ Erin C. Ibele
 
Title: : Senior Vice President-
Administration and Corporate Secretary
 
     
HCRI NEVADA PROPERTIES, INC.
 
By: :/s/ Erin C. Ibele
 
Title: Senior Vice President-
Administration and Corporate Secretary
 
     
HCRI KANSAS PROPERTIES, LLC
 
By:           Health Care REIT, Inc., Sole Member
 
By: :/s/ Erin C. Ibele
 
Title: Senior Vice President-
Administration and Corporate Secretary
 
     
HCRI STONECREEK PROPERTIES, LLC
 
By:           Health Care REIT, Inc., Sole Member
 
By: :/s/ Erin C. Ibele
 
Title: Senior Vice President-
Administration and Corporate Secretary
 
   


 
 

--------------------------------------------------------------------------------

 



Buyer:
EMERITUS CORPORATION
 
By:/s/ Eric Mendelsohn
Title:SVP Corporate Development
 
 



 

 
 

--------------------------------------------------------------------------------

 



 



